PER CURIAM.
The plaintiff Cranbrook Club, Ltd. appeals from a final judgment entered upon the involuntary dismissal at trial of the plaintiff’s cause of action against its insurance agent, the defendant Harry Hurst and Associates, Inc. The plaintiff had sought the return of an insurance premium which it had paid to the defendant on the basis that the defendant had allegedly failed to forward as directed the said premium to the plaintiff’s insurer Calvert Fire Insurance Co. The evidence is uncontradieted that the defendant did in fact forward the premium as required to Calvert’s designated agent and that an insurance policy was in fact issued to the plaintiff. Nine or ten months later, Calvert cancelled the policy claiming nonpayment of premium. We conclude that the defendant under these circumstances breached no duty which it owed to the plaintiff as an insurance agent under the rule stated in Jones v. Central National Bank & Trust Co., 110 Fla. 262, 148 So. 765 (1933). The plaintiff’s cause of action, if any, lies against Calvert Fire Insurance Co. for unjustifiably cancelling the insurance policy herein.
Affirmed.